COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-304-CV





ISLAM TRADING CORPORATION	APPELLANTS

AND MOHAMMAD S. ISLAM	



V.



WICHITA FALLS KIWANIS TRUST	APPELLEE



------------



FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants Islam Trading Corporation and Mohammad S. Islam attempt to appeal from a June 19, 2008 summary judgment in favor of Appellee Wichita Falls Kiwanis Trust.  Appellants’ brief was originally due on September 29, 2008.  On that date, Appellants filed a motion for extension of time to file their brief.  This court granted that unopposed motion and ordered the brief due October 6, 2008.  On October 21, 2008, Appellants requested a second extension.  This court granted that extension over Appellee’s objections and ordered the brief due October 27, 2008.  On November 13, 2008, Appellants requested a third extension, stating that they would “not seek any further extensions.”  This court granted that extension over Appellee’s objections and ordered the brief due December 1, 2008.  

On December 18, 2008, Appellee filed a motion to dismiss this appeal for want of prosecution because Appellants had still not filed a brief.  As of this date, Appellants have neither responded to the motion nor filed a brief.  This court is of the opinion that Appellee’s motion should be granted.

Accordingly, the motion is granted, and we dismiss this appeal for want of prosecution.
(footnote: 2)
								PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 5, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).